                              Vladimir Tsastsin
                              Reg. fto. 91040~054
        OCT 1 ~ t819         · Mqshannon Valley           USDCSDNY
                            rrectional Institution        DOCUME~T
JUDGE K/\PLJijJtt tr,~Me~Ji§ . 555 Geo· Drive             ELECTRONICALLY FILED
1...-----!'!!'C'"-~==-::,Phi 1 i ps~urg, PA 1,686 6       DOC#:·

      Sept~mber 27, 2019
                                                          L    --"77°''<-+-...,-~-
                                                          ~ATB'FILED:


      The Hon. Lewis A. Kaplan
      United States Distric Judge
      Southern Distric of New York
      500 Pearl Street
      New York, New York 10007

                            Re: United States v. Tsastsin
                                Case No. ·s1 11-cr-878
                                Motion for Accounting (Docket #193)

      Dear Judge Kaplan:

      This letter is in regards to the Motion for Accounting[DI 193].

      The Court may recall this Motion originally submitted to the
      Court Clerk back on February 6,2019 in the same envelope as
      my Reply for my §2255 motion [DI 188]. Ultimately, it was
      filed on the docket on March 27, 2019 [DI 193]. By letter
      dated April 22, 2019, I informally replied to the Government's
      letter responding to my Motion for Accounting [DI 196]. In
      this letter, and because o'f the initial misunderstanding
      regarding the filing of the Motion, I tried to emphasize
      to Magistrate Judge Gorenstein that my request for an
      accounting was by no means tied to the §2255 motion, and
      therefore I did not believe I should have to wait for him to
      issue his Report and Recommendation on the §2255 motion in
      order for him to rule on the Motion for Accounting.

      Nevertheless, while Magistrate Judge Gorenstein issued his
      Report- and· Recommenda·tion on September 10, 2019 to da·te·,,there
      has been no ruling on the Motion for Accounting. Accordingly,
      I respectfully remind the Court that Motion remains outstanding.
      Please know that I do not send this letter to suggest that
      my case is any more important than any of the many other cases
      on the Court's overloaded docket. It is just that as my
      sentence comes to an end, my deportation looms and I am
      simply trying to resolve this matter while I am still in
      this country.
      Thank you for your consideration of my matter.
                                         Respect£-«
                                              /,.,.,;;; ~~
                                              .       -   --~~

      cc:Clerk of The Court
         Ms. Sarah Lai
                                                                                                                                                                                                                      '"


                                                                                                                                                                                .....                             J




rRe;J/Vl : ~/C6_~U I J 1; 1-c. 1saJ'i-si'~ 7
               # __91 otzo ·- o~-rtr
                                )1(1{'(
             JSS {;co D1<)il<
                            i
                                                      1
                                                          ,l''/1r/
                                                                                                ,IIIII IIIIIIIINllllllllll 1111111111111111                            /u w / o"'- -
                                                                                                                                                                                            ,
                                                                                                                                                                                                             ",
                                                                                                7018 229 • ••• 1 5152 2515
                                                                                                               -·-




                 i/i /:7"~
                                                                                                                                                                           ,.   H \...I   •"""' L..   ""--




,J~ ;;                                        ]l ~U"S 'fa: a11kd J/4k:d !Ji1/1<1cl &,u;?I ,4--;-J
'·  ~                                      (\'\lWwso._   J j !,,, J~c, ~(iv: l1 /)i~!,,ie,rl, of )k"': ¾.R-<
      C..)
      Qi


      :l
      )       :2_1.,£•.11_'ii."~-~;"-;:.      Zl P 16866
                                            011E11683466                               ,                                       /
                                                           j; ,:::1(::c;··;:;~~: j_ ::::c:;·7       c:c~:;:. : . :.   1il1 iHlli iI iI iii illi   i' ,Jii ;i iill l; Iii iii i ni iiili i,i?Jhup
                                                                                                                                                    1                    111



-------------~-_!I'
